OPINION OF THE COURT
PER CURIAM.
Appellant raises two issues. First, he contends that his extrajudicial statements were inadmissible because the Commonwealth failed to prove a corpus delicti for murder. This issue is waived because appellant did not raise it in written post verdict motions, Pa.R.Crim.P. 1123(a), Commonwealth v. Blair, 460 Pa. 31, 33, n.1, 331 A.2d 213, 214, n.1 (1975). Second, appellant contends the evidence was insufficient to sustain the verdict. After thorough review of the record, we find this claim to be without merit.
Judgment of sentence affirmed.
JONES, former C. J., did not participate in the consideration or decision of this case.